Citation Nr: 1623662	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected cervical spine disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO denied an increased rating for his service-connected cervical spine disability.  In May 2012, the Veteran filed a notice of disagreement (NOD) with the denial.  In August 2012, the Veteran filed a formal claim for a TDIU (via a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability), specifically identifying the cervical spine disability as the source of his inability to work.  In January 2014, the RO issued a statement of the case (SOC) addressing n the matters of entitlement to an increased rating for a neck disability and a TDIU.  In February 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to the denial of a TDIU only.   

As, in this case, the claim for a TDIU is a component of the claim for increased rating claim, the denial of which with the Veteran initially expressed disagreement, the Board has jurisdiction over the matter of a TDIU due to service-connected cervical spine disability, as reflected on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In his substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  A hearing was scheduled in January 2015; however, that hearing was postponed.  A hearing was again scheduled for June 2015; however, the Veteran withdrew his request for a hearing at that time.  See 38 C.F.R. § 20.704(e) (2015).

As for the matter of representation, the  Board notes that, while the Veteran was previously represented by Wisconsin Department of Veterans Affairs, in January 2015, the Veteran changed his representative to Disabled American Veterans (via VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  The Board recognizes the change in representation.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional action in this appeal is warranted.  Specifically, there appears to be potentially pertinent records outstanding.

In July 2014, the AOJ obtained records relating to the Veteran's application for disability benefits from the Social Security Administration (SSA).  Those records show that on reconsideration, the claim was denied in June 2013.  The AOJ received correspondence from an attorney dated January 2015 noting that the Veteran was in the process of appealing SSA's denial of disability benefits.  To date, complete SSA records, including those concerning an appeal of SSA's denial of disability benefits, have not been obtained.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to obtain and consider those records.  See 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010).

Also while this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards pertinent private (non-VA) medical treatment) explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2014)); but see also 38 U.S.C.A.§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the SSA to request the Veteran's complete Social Security records, including a copy of any appellate decision made concerning the Veteran's appeal of SSA's denial of disability benefits.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




